Title: To James Madison from Thomas Law, 1 February 1817
From: Law, Thomas
To: Madison, James


        
          Dear Sir
          Washington Feby 1st 1817.
        
        In the accompanying Letters I have used my endeavors to be perspicuous, forcible & concise, without omitting any very essential argument to ensure the establishment of a national currency, an all important desideratum which I should rejoice to see effected before you close your political Career.
        I have never intruded but for public useful purposes. When it was proposed to make Treasury notes convertible into 8 pCent Stock, & it ultimately was decided to make a seven PCt. Stock, I could not resist the impulse to solicit your rejection of the Bill to save a considerable loss to the nation.
        When you shall retire from your present elevated station to enjoy the pleasing consciousness of having been a cordial friend & a faithful servant to this Republican federative Government you will have the sincere wishes for an exemption from sickness & disquietude of yrs with unfeigned esteem
        
          Thos Law.
        
      